﻿
The peoples of the world are turning towards our Organization with interest, expectations and hopes that are higher than ever before. There is a widespread, growing conviction that mankind will be able to survive and solve its problems only through joint efforts, with the participation of the United Nations.
Like every other Member State/ Poland is shouldering, to the extent of its strength and aspirations, its share of responsibility for our shared world-
We welcomed with appreciation and hope the historic tentative agreement between the Soviet Union and the United States on the elimination of medium- and shorter-range missiles, as stressed by the President of the Council of State of Poland, Wojciech Jaruzelski, who stated that "The Polish people, which in its history has had such painful experience of the horrors of war, fully understands the significance of this momentous event, and wholeheartedly endorses it-"
We view the Washington agreement as a breakthrough in disarmament negotiations
and as a step towards general and complete disarmament- We see it as an opportunity considerably to accelerate the long efforts to establish lasting peace and security and as the start of a new period, when we can begin to defuse the dangers facing our planet, which is excessively charged with explosives. But we know full well that the long-awaited elimination of two classes of deadly missiles is but the beginning of the long road back from the edge of the abyss to which nuclear weapons have brought mankind.
We want to believe that the Soviet-United States agreement will provide a strong impetus for stepping up disarmament negotiations and making progress in the reduction of strategic nuclear weapons based on full compliance with the anti-ballistic missile Treaty. We expect early finalization of an agreement banning chemical weapons. On the agenda as well are negotiations on the elimination from Europe of nuclear weapons with a range of up to 500 kilometres and on a reduction of conventional weapons. The world must take a deep breath and rid itself of the political, psychological, economic and social burden of the arms race.
We are deeply convinced of the responsibility of all States, be they large, medium-sized or small, for the future of the world, and of their potential to make a contribution to that future. On many occasions, Poland has spoken out constructively in favour of creating optimal conditions for the peaceful and safe development of our country, of Europe and of the world at large. We have always been aware, however, that the right of a country to security is not without limits. Precisely 30 years ago today, the same philosophy gave rise to the Rapacki plan presented from this rostrum by the then Foreign Minister of Poland on 2 October 1957. The aim of that celebrated initiative was to reduce armaments in the flash-point of Europe and give that region a special status of military security.
At that time Poland was trying to break the habit of thinking of security exclusively in East-West terms. Its proposal covered States belonging to both of the two major military blocs and thus reflected the interests of the whole of Europe. Without abandoning global solutions it pointed to the possibility of regional arrangements.
The ideas of the Rapacki plan remain valid. Unfortunately, they failed to materialize in Europe, to the detriment of that continent and of the world. But they have inspired statesmen and whole nations to establish nuclear-weapon-free zones in Latin America, the South Pacific, Africa and Asia. Thousands of towns and cities on all continents have declared themselves to be nuclear-weapon-free zones. Under international agreements, the Antarctic, outer space and the sea-bed and ocean floor are zones free from those lethal engines. Today, 30 years after the Rapacki plan was put forward, the new positive transformation of the world is benefiting from the Polish initiative on decreasing armaments and increasing confidence in Central Europe: the Jaruzelski plan. The plan's underlying idea is to halt the arras race and promote confidence in the militarily most sensitive region of Europe: Central Europe. The Jaruzelski plan stems from Poland's national experience, from the traditions of a nation to which history has meted out harsh treatment. At the same time, the plan serves the interests of other peoples and other States of Europe. Although it refers to a single continent, it approaches the issue of security in broader terms. For that reason, it is our duty to set out here in the United Nations its principles and its substance.
First, however, I should like to draw the attention of members to broader issues that have had an impact on the sources, the essence and the shape of that Polish initiative.
We believe it is time to end the very dangerous role of the military factor in the contemporary world. Now, at the end of the twentieth century, there is no place for policies based on military means and on dealing from a position of strength. That underlies the initiatives taken by States parties to the Warsaw Treaty. The essence of those initiatives are; the elimination of conventional armed forces and weapons] the complete prohibition of nuclear-weapon tests  the prevention of the deployment of nuclear weapons in outer space; a ban on chemical weapons; the inadmissibility of the use of military means in the resolution of any dispute; and the corresponding modification of military doctrines. These initiatives are well balanced and open, and are born of the conviction that one cannot build one's own security at the expense of the security of others. 
The current general debate at the forty-second session of the General Assembly demonstrates that this conviction is shared by a growing number of States. We hope that in the interest of their own peoples, and in accordance with the expectations of the international community, the States members of the North Atlantic Treaty Organization (NATO) will respond to the disarmament offer of the Warsaw Treaty organization.
Progress in disarmament must have priority in the resolutions and decisions of the United Nations.
The consistency and flexibility with which the Soviet Union - in the United Nations and elsewhere - is addressing the implementation of the programme for ridding the world of nuclear weapons by the year 2000 deserves the highest respect and attention. That programme spells out the desires of all mankind.
Mankind's peaceful efforts and expectations manifest the conviction that the unity and harmonious growth of the world require acceptance of the simple truth that the interests of particular regions are part and parcel of the global interests of all nations. The world can develop, nationally and regionally, only with acknowledgement of the political and economic diversity of States and regions, and with mutual co-operation, understanding and respect. 
Guided by those considerations we, together with other socialist States, have proposed the establishment of a comprehensive system of international peace and security. We should like it to embrace the most important manifestations of the interests of all mankind, be they military, political, economic, humanitarian or environmental in nature. In an era of ominous nuclear armaments and advanced space research, it is our objective and desire to ensure, for every nation and every individual, through the collective efforts of the international community, the right to life, freedom, peace, prosperity and happiness. Only in this way can we meet the deep concern for the realization, in present-day practice of international relations, of the lofty purposes and principles of the United Nations set forth in the Charter, due account being taken of the new values created in the past four decades and of mutual interdependence and common dangers. That was stressed by Mikhail Gorbachev in his recent article on the realities and guarantees of a safe world. 
In such a system of international peace and security we also see room for putting into effect the fundamental objectives of Poland's foreign policy. In Europe, in the region closest to Poland, the main problem of security now is, in effect, eliminating the possibility of a surprise attack. One can no longer walk around the European powder-keg with a lighted match, for sooner or later an explosion is bound to occur with incalculable consequences for the whole world.
Political, economic and cultural relations in Europe, especially those related to the process of the Conference on Security and Co-operation in Europe (CSCE) , do not warrant the current high level of armaments and military preparedness. In the area of Central Europe closest to my homeland, stockpiles of weapons have been amassed far exceeding the defence needs of countries of the region. It is with some concern and anxiety that we wonder about the future of European security after the elimination of medium- and shorter-range missiles. Will this really be the starting-point for genuine disarmament, detente and the building of lasting confidence or, on the contrary, for increased conventional armaments and the growth in stockpiles of tactical nuclear weapons?
It is our deepest conviction that favourable conditions exist for ensuring greater security for European States at a considerably lower level of military potential. This conviction is fully reflected in the Jaruzelski plan. It proposes, among other things, the gradual reduction and withdrawal of specific, mutually agreed on, types and quantities of nuclear and conventional weapons and agreement on the elimination of the disproportions and asymmetries in a variety of weapons and armed forces, together possibly with reductions in areas where one side enjoys superiority over the other. Those steps should be matched by appropriate and far-reaching confidence-building and security-building measures, along with a mechanism for thorough verification. The plan also proposes such modification of military doctrines that they would reciprocally be recognized as strictly defensive. The steps taken within the framework of the plan would be based on the principles of equality of rights, reciprocity, equal security of all patties without detriment to the security of any one State.
Appropriate guarantees by nuclear Powers could be one of the conditions for the effectiveness of the measures envisaged in the plan, as well as the security of the States of the region, and respect for their status under the agreement.
The Polish plan is open in nature. It provides genuine possibilities for the partners jointly to select and spell out the means of implementation and to take into account the suggestions and proposals of all the interested States. It is a manifestation of the concept of achieving common security through the co-operation of States,
We also support the proposals made by Czechoslovakia and the German Democratic Republic for the establishment of a nuclear-weapon-free corridor and a chemical-weapon-free zone in Central Europe.
We take note with satisfaction of the finalization of the study of the United Nations Institute for Disarmament Research on the diverse effects of the militarization of outer space, which was the goal of the Polish initiative submitted at the fortieth session of the General Assembly.
The sense of security is deeply rooted in the minds of men and stems from the most profound motivations and aspirations for peace as man's supreme value. It is from that standpoint that we approach the third periodic review of the implementation of the United Nations  Declaration on the Preparation of Societies for Life in Peace, adopted on Poland's initiative· In our view the Declaration fulfils its role. This has been confirmed, inter alia, by observances of the International Year of Peace and the massive demands for real disarmament measures voiced then with unprecedented strength· World public opinion has unequivocally confirmed the determination of nations to ensure peace and their readiness to act to strengthen it. In the view of the Polish government, the provisions of the Declaration on the Preparation of Societies for Life in Peace could play a greater role if their implementation were not entirely discretionary. Therefore we suggest that the General Assembly consider the need and possibility of upgrading the international status of that important document.
According greater priority within the United Nations system to solving humanity’ s critical social problems, which are the source of many international tensions, would constitute an appropriate and welcome step towards a more secure world. The Conference of the European ministers responsible for social affairs held in Warsaw last April, served precisely that purpose. 
Respect for human rights constitutes an integral element of the system of international security. We are pleased that the international community is showing increasing appreciation of the need to humanize international relations. In keeping with the ideals of the United Nations Charter, that stand should lead to a perception of the world as a single entity, the development of which is determined by the interests of mankind and the democratisation of international relations.
The implementation of such a humanist view is served, not only by disarmament and broad international co-operation, but by human rights. We have established, within the United Nations system and on a regional scale within the CSCE process, a common basis for realizing those objectives; the International Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights, and other relevant documents demonstrate that. We are in favour of their full and creative application by all States. However, they cannot be approached in a selective manner. In the global effort to enhance human rights, greater attention should be devoted to social and economic rights, and access to culture, education and health care. We are also in favour of greater integration of human rights into social development.
Poland supports specific international co-operation and serious discussion in the field of human rights. Accordingly, we have, for instance, supported the proposal to convene in Moscow a broadly representative conference on humanitarian co-operation between the States participants in the CSCE process. We have accumulated many positive experiences that we are prepared to share. We do not shy away from taking into account the experience of others provided that such experience is in keeping with mutually recognized values, national traditions and needs. We intend to go further in enhancing human rights and achieving national reconciliation, renewal, ever greater democratisation of social relations and the development of socialist pluralism. 
Aware of the role of the family in the social life of nations and States, we have submitted to the Commission for Social Development a draft resolution on the proclamation by the United Nations of an International year of family· We expect that year to be proclaimed for the early 1990s. We view the strengthening of the family as the basic social cell and the natural environment for the growth and well-being of all its members and as a concrete contribution to the development of common values for the sake of the present as well as the future of mankind.
We are confident that our initiative, which has also been sponsored by Austria, Canada, Mongolia, Portugal, the Federal Republic of Germany and the Ukraine, and which enjoys the support of many other States, will receive unanimous approval at the current session of the General Assembly.
The comprehensive system of international peace and security proposed by the socialist States means also that greater attention should be devoted to economic growth. A situation which for some nations is tantamount to bare survival while for others it means that they do not know what to do with their surplus goods cannot be allowed to continue indefinitely· At a time of considerable growth in international economic interdependence, the establishment of a system of international economic security becomes a fundamental challenge. It is urgently necessary that the efforts of the United Nations be concentrated on ensuring decent and equitable development conditions for all States. The more developed participants in the international economic exchange can no longer treat weaker partners in a condescending manner. Today the latter are already indispensable parties to the development process of the more developed countries, and this will be even more true in the future. The narrowly conceived interests and short-term benefits of the developed countries should not obscure the broader and more fundamental interests resulting from the growing interdependence of all countries. 
Poland has consistently supported the building of confidence in international economic relations and has put into effect the concept of international economic security and stable international co-operation, free from restrictions and limitations. We ate ready to co-operate with all those that wish to co-operate with us on an equal basis. This means desisting from attempts to lecture others and to impose one's solutions on others. Attempts to make the capitalist market economy the only panacea for all the difficulties and problems of the contemporary world are naive and at odds with the interests of international co-operation. Each nation enjoys the right to choose the path to development which is in keeping with its own interests and historical processes. Entrepreneurship and the free market are not inventions of the capitalist economy alone.
Today economic security is inseparably linked to foreign indebtedness, which has become an issue of global dimensions. The credits received, instead of enhancing the development of debtor countries, are frequently impeding it. Equally frequently they become instruments of political pressure against those States which, for many reasons, are unable to repay their debt. This phenomenon is not limited to the developing countries. At the present time, in this closely interdependent world, indebtedness affects the interests not only of the debtor States but also of the creditors. The latter, in their own best interest, should support the restructuring efforts of the debtor countries and lower the cost of debt servicing. We have been drawing attention to this situation for some time, inter alia by proposing at the fortieth session of the General Assembly that an international debt and development research centre be established under the auspices of the Secretary-General, With a view to facilitating the implementation of this initiative, we set up in Krakow at the end of 1986 a national centre devoted to dealing with these problems. I express the hope that the centre will shortly be associated with the programmes carried out within the framework of the United Nations system.
Poland has also been actively involved in international efforts aimed at increasing the resources allocated for development. Like the overwhelming majority of States, we believe that one of the principal sources of development funds should be the resources which are today squandered on armaments. The International Conference on the Relationship between Disarmament and Development, which was held in September, has confirmed the existence of an inseparable link between disarmament and development. We believe that disarmament is a prerequisite for development. The reallocation of resources obtained as a result of arms reduction should not be carried out automatically. It should take due account also of the level and requirements of the internal development of States, reducing military expenditures and promoting co-operation with the developing countries.
The building of a secure and better world will not be possible without stopping the continuing degradation of man's natural environment. Poland attaches major importance to ecological issues. We seek to expand international co-operation in this area. It is with great attention that we have acquainted ourselves with the valuable report of the World Commission on Environment and Development headed by the Prime Minister of Norway, Mrs. Gro Harlem Brundtland. We expect that, in keeping with Poland's proposal submitted at the fortieth session of the General Assembly, an increased exchange of environmental protection technology will follow. The resolution adopted at the Conference of the United Nations Environment Programme in Nairobi marked a degree of progress in that area. We hope that the General Assembly, too, will take constructive steps in this regard, at the current session. 
Poland supports efforts designed to eliminate the threat to the security of States and individuals posed by international terrorism. We are ready to participate in the establishment of effective international barriers against this dangerous phenomenon. These efforts, however, cannot in any way cause us to disregard the legitimate national liberation struggles that stem from the inalienable right of peoples to self-determination. To the extent of our possibilities, we are also endeavouring to contribute to the struggle against the deadly diseases of our day and to finding more effective means of containing drug abuse and preventing the spread of AIDS (acquired immune deficiency syndrome).
I have referred to only some of the roost critical aspects of the building of a more secure and better world. Poland has stressed on many occasions, however, that there cannot be a more secure world without the peaceful resolution of regional conflict situations: in the Middle East, on the basis of the return of the occupied territories and respect for the right of all peoples to self-determination·, in southern Africa, through the elimination of apartheid and the exercise of the right of the people of Namibia to self-determination; around Afghanistan and Kampuchea, with the implementation of the policy of national reconciliation and dialogue with the States concerned; in Central America, with respect for the original initiative of the States of the region; in Europe, with a settlement of the Cyprus problem; and in the Korean peninsula, with the peaceful reunification of the Korean people in accordance with the proposals of the People's Democratic Republic of Korea. There will be no safe world without the cessation of hostilities between Iraq and Iran and the solution of the contentious issues between those two States on the basis of Security Council resolution 598 (1987) . All States should refrain from unilateral actions and extend resolute support to the Security Council and the Secretary-General. As in past years, we are ready to take part in practical steps aimed at restoring peace to the sensitive regions of the world.
True to the fundamental premises of its policy and the principles of the United Nations Charter, Poland is interested in the promotion of relations with all States based on the principles of equality, non-interference in internal affairs and mutual benefit. It is with satisfaction that we take note of the speeding up of positive changes in Polish-American relations. The reopening of the political dialogue and its elevation to higher levels, as well as the lifting of United States restrictions, have paved the way for the normalization and improvement of bilateral relations. We have travelled together a long way, from crisis situations to joint constructive actions, gradually restoring normal relations based on a lasting foundation and universally recognized principles, for the benefit of our nations, peace and international co-operation.
The development of this process calls for new efforts to overcome the obstacles and impediments that still exist. We wish relations between Poland and the United States to be normal and businesslike, based on peaceful coexistence and the rich traditions which bind our two peoples. We are ready for new joint constructive steps in political relations, equitable economic and financial co-operation and cultural, scientific and technological exchanges.
Similarly, it is our desire to promote mutually advantageous contacts with other Western States. We think that substantial progress in the normalization of relations between Poland and the Federal Republic of Germany on the basis of the 1970 Treaty would constitute a joint contribution to tine strengthening of positive trends, and not only in Europe. We took careful note of the statement of Minister Hans-Dietrich Genscher on the "special quality" of relations with Poland.
All the problems that I have touched upon can be solved through full application of the principles and ideals set out in the Charter of the United Nations. To attain this goal it is indispensable to strengthen our Organization. We must enhance its effectiveness, especially in the key areas of the consolidation of peace, international security, arras control, disarmament and development. We appreciate the efforts of the Organization and its Secretary-General in easing tension and eliminating regional conflicts. 
A substantial contribution to the strengthening of the role of the United Nations in the world is being made by efforts concerning the codification and progressive development of international law, in particular those of the International Law Commission.
In conclusion, it is with deep satisfaction that I greet in the high office of President of the General Assembly at its forty-second session the representative of the German Democratic Republic, a brother socialist country to which Poland is linked by ties of friendship and co-operation, as well as by a lasting and unalterable boundary of peace between two friendly sovereign States. At the same time, I should like to extend to the Secretary-General, Mr· Javier Perez de Cuellar, an assurance of our unswerving respect and our support for his endeavours.
Poland firmly believes that the United Nations offers the best platform for joining words to deeds in inter-State relations and in the peaceful resolution of the basic dilemmas of our times- At the time when we founded this Organization together we were equally convinced of the validity of this statement. This is borne out by the fact that Poland, foreign policy is fully in keeping with the purposes and principles of the United Nations; this has found its expression in, among other things, the Jaruzelski plan, as explained today to the General Assembly
We are deeply convinced that the constructive, comprehensive nature of the present debate will contribute to the strengthening of the role and significance of the United Nations in the quest for a better, safer, peaceful world.
